Exhibit 4.6 NESS TECHNOLOGIES INC. RESTRICTED STOCK UNIT AGREEMENT [Date] BETWEEN: Ness Technologies Inc.,a Delaware corporation having offices at Kiryat Atidim, Tel Aviv, Israel (hereinafter, the “Company”) on the one part AND: [] I.D. [] of [] (hereinafter the “Participant”) on the other part WHEREAS, the Company’s stockholders adopted, at its annual meeting onJune 13, 2007, the 2007 Stock Option Plan and, at its annual meeting on June 16, 2008 adopted amendments to such plan, including renaming it the Amended and Restated 2007 Stock Incentive Plan (the “2007 Plan”) attached hereto as Exhibit A and forming an integral part hereof; and WHEREAS, the Company’s Stock Option and Compensation Committee (the “Committee”) has approved the granting of restricted stock units to the Participant on the date hereof and subject to all the terms and conditions as set forth in the 2007 Plan and as provided herein. NOW, THEREFORE, it is agreed as follows: Preamble and Definitions The preamble to this Agreement constitutes an integral part hereof. Unless otherwise defined herein, capitalized terms used herein shall have the meaning ascribed to them in the 2007 Plan. Grant of Restricted Stock Units The Company hereby grants to the Participant restricted stock units (the “RSUs”), each RSU representing the right to receive one share of common stock, $0.01 par value per share (each, a “Share”) on the date such RSU vests, subject to the conditions set forth in this Agreement and the 2007 Plan.
